DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 7/27/2022, is acknowledged. Claim 1 is amended.  No new matter is present. Claims 1-3 are currently pending.
The rejection of Claims 1-3 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claim 1.
Response to Arguments
Applicant’s arguments, filed 7/27/2022, with respect to the rejection of Claims 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Applicant argues that the newly added product-by-process limitations should be interpreted to impart distinctive structural characteristics of the respective powder and chips and the prior art of Hideshama and Nandy fail to teach a material comprising a mixture of Mg powder and Mg chips as recited in the amended claim 1. (see Remarks, p. 4-5).  These arguments are found persuasive; therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an injection molding material for magnesium thixomolding, comprising 5-45 mass% of a powder manufactured by an atomizing method, a reduction method, or a carbonyl method and containing Mg as the main component, and a chip obtained by shaving or cutting an Mg alloy cast and containing Mg as the main component, wherein the powder has a tap density of 0.15 g/cm3 or more.  Prior art Hideshama and Nandy fail to teach a material comprising a mixture of a powder and chips as instantly claimed.  Additionally, prior art Ohguchi teaches a material formed from a mixture of an atomized Al powder and Al-Mg chips, but fails to teach a material comprising a powder with Mg as the main component, the claimed powder tap density, and wherein the material is an injection molding material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohguchi et al., "Preparation of Ultra Fine-Grained Magnesium Alloy by Mechanical Alloying of AZ31 Chip-Aluminum Powder Mixture," JSME Int'l. J., Series A, Vol. 46, No. 3, 2003, pp. 242-246.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735